

Exhibit 10.1


NOTE AND SECURITY AGREEMENT


This Note and Security Agreement (“Agreement”), dated November 7, 2007, is
entered by ARTFUL HOLDINGS, LLC, a Delaware limited liability company
(“Borrower”), and given to ICONIX BRAND GROUP, INC., a Delaware corporation
(“Lender”).


BACKGROUND


WHEREAS, Borrower entered into that certain Asset Purchase Agreement, dated as
of November 7, 2007 (the “Acquisition Agreement”), by and among the party
thereto as seller (“Seller”), the parties thereto as principals, Borrower and
Scion LLC (“Scion”), pursuant to which Borrower acquired (the “Acquisition”)
certain assets of Seller (“Acquired Assets”);
 
WHEREAS, Borrower has requested that Lender make available to it a senior
secured term loan facility in the aggregate amount of Twelve Million Dollars
($12,000,000) the proceeds of which shall be used to finance the Acquisition and
to pay related fees and expenses;
 
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:
 
1.   (a)        On the Effective Date, Lender shall make available to Borrower a
term loan facility in a principal amount not to exceed in the aggregate Twelve
Million Dollars ($12,000,000). The term loan facility advances shall, so long as
no Event of Default has occurred and is continuing, be available to Borrower as
follows: (i) Tranche A, in a principal amount not to exceed Ten Million Five
Hundred Thousand Dollars ($10,500,000) (“Tranche A Loan”) and (ii) Tranche B, in
a principal amount not to exceed in the aggregate One Million Five Hundred
Thousand Dollars ($1,500,000) (“Tranche B Loan” and along with tranche A Loan,
collectively, the “Loan”).
 
(b)  So long as all the conditions to closing set forth in Section 5 of this
Agreement have been satisfied, Lender shall advance the Tranche A Loan on the
Effective Date (as defined below) and Borrower shall use the proceeds thereof to
pay the purchase price for the Acquisition in accordance with the terms of the
Acquisition Agreement and to pay related fees and expenses.
 
(c)  So long as no Event of Default has occurred and is continuing, Lender shall
advance the Tranche B Loan, or portion thereof, upon Borrower’s request.
 
(d)  Borrower agrees to pay interest on the outstanding principal balance of the
Loan from time to time at the per annum rate equal to Prime plus 5.00%;
provided, that upon the occurrence and during the continuance of an Event of
Default hereunder, such per annum rate shall be equal to Prime plus 7.50%.
“Prime” on any day of determination shall mean the rate of interest per annum
published on such day (or, if not then published, on the most recently preceding
day) in The Wall Street Journal as the “Prime Rate”; changes in the rate payable
hereunder shall be effective on each day on which a change in the “Prime Rate”
is published. Interest shall be calculated on the basis of a year of 360 days
based on the actual number of days elapsed, and shall be due and payable on the
first business day of each month and on the Maturity Date. In no event shall the
amount of interest paid or agreed to be paid to Lender hereunder exceed the
highest lawful rate permissible under any law which a court of competent
jurisdiction may deem applicable hereto. All contractual rates of interest
chargeable on this outstanding Loan shall continue to accrue and be paid even
after default, maturity, acceleration, termination of the Loan, judgment,
bankruptcy, insolvency proceedings of any kind or the happening of any event or
occurrence similar or dissimilar.
 

--------------------------------------------------------------------------------


(e)  The outstanding principal amount of the Loan and accrued interest, fees,
costs and expenses shall be due and payable on November 7, 2012 (the “Maturity
Date”).
 
(f)  Borrower shall, on the last business day of each of January, April, July
and October, commencing with January 30, 2008, prepay the Loan in an amount
equal to fifty percent (50%) of the Excess Cash Flow for the most recently
completed fiscal quarter immediately preceding such last business day. For the
purpose of this Agreement, “Excess Cash Flow” means, for any fiscal quarter, the
difference, if any, of (a) (i) the net income of Borrower for such fiscal
quarter, determined in accordance with GAAP, plus (ii) all non-cash items of
Borrower that caused a reduction in the calculation of such net income such
fiscal quarter minus (b)  the aggregate amount of all optional prepayments of
the Loan and all interest paid with respect to the Loan, in each case during
such fiscal quarter.
 
2.  In order to secure all existing and future liabilities and obligations of
every kind or nature at any time owing by Borrower to Lender in connection
herewith, the transactions contemplated hereby, administration thereof or
otherwise, whether related or unrelated, primary or secondary, matured or
contingent, direct or indirect, due or to become due, and whether principal,
interest (including interest which may accrue as post-petition interest in
connection with any bankruptcy or similar proceeding), fees, costs or expenses
(including without limitation attorneys’ fees), and any extensions,
modifications, substitutions, increases and renewals thereof, and the payment of
all reasonable amounts advanced or costs incurred by Lender, to preserve,
protect and enforce its rights hereunder and/or in connection herewith
(collectively, “Obligations”), Borrower hereby assigns and transfers to Lender,
and hereby grants to Lender, a security interest in, all of the following
property now owned or at any time hereafter acquired by Borrower or in which
Borrower now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”) (unless otherwise defined herein, each
capitalized term used in this Section 2 shall have the meanings given to them in
the Uniform Commercial Code in effect from time to time in the State of New
York):
 
(a)  all Accounts;
 
(b)  all Chattel Paper;
 
(c)  all Contracts (including, without limitation, the rights of Borrower under
the Acquisition Agreement);
 
(d)  all Deposit Accounts;
 
(e)  all Documents;
 
(f)  all Equipment;
 
(g)  all General Intangibles;
 
(h)  all Instruments;
 
(i)  all rights, priorities and privileges relating to intellectual property,
whether arising under United States, multinational or foreign laws or otherwise,
including, without limitation, copyrights, copyright licenses, software,
databases, patents, patent licenses, trademarks, trademark licenses, trademark
applications, service marks, service mark licenses, service mark applications,
trade names, brand names, domain names, mask works, mask work licenses,
technology and related improvements, know-how and processes, trade secrets, all
registrations and applications related to any of the above, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom,
 

--------------------------------------------------------------------------------


(j)  all Inventory;
 
(k)  all Investment Property;
 
(l)  all Letter-of-Credit Rights;
 
(m)  all Goods and other property not otherwise described above;
 
(n)  all books and records pertaining to the Collateral; and
 
(o)  to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing, all Supporting Obligations in respect of any of the
foregoing and all collateral security and guarantees given by any individual,
partnership, corporation, limited liability company, business trust, joint stock
company, trust, unincorporated association, joint venture, governmental
authority or other entity of whatever nature with respect to any of the
foregoing.
 
3.  Borrower covenants that it shall not sell, transfer, convey, lease, or
otherwise dispose of any of the Collateral (other than obsolete or unused
equipment or inventory disposed of by Borrower in the ordinary course of
Borrower’s business) and shall ensure that the liens and security interests
granted hereunder to Lender are at all times first priority perfected liens on
and security interests in the Collateral, except for Permitted Liens. For the
purposes hereof, “Permitted Liens” shall mean (a) unrecorded liens which have
priority over the Lender’s liens on the Collateral by operation of law, (b)
liens for taxes, assessments or other governmental charges not delinquent or
being contested in good faith and by appropriate proceedings, or (c) or liens
which do not have a Material Adverse Effect, as determined by Lender in its
reasonable discretion. For the purpose of Section 3(c), “Material Adverse
Effect” shall mean a material adverse effect on (i) the financial condition of
the Borrower, (ii) the Borrower’s ability to pay or perform the Obligations in
accordance with the terms hereof or (iii) the ability of Lender to enforce the
Obligations or its rights and remedies under this Agreement or the other Loan
Documents.
 
4.  Lender is hereby authorized by Borrower to file any financing statements
covering the Collateral or an amendment that adds collateral covered by a
financing statement and Lender may file such financing statements and amendments
to financing statements describing the Collateral in any filing office as
Lender, in its sole discretion, may determine, including financing statements
containing language indicating that the acquisition by a third party of any
right, title or interest in or to the Collateral without Lender’s consent, shall
be a violation of Lender’s rights. Borrower shall perform all further acts that
may be lawfully and reasonably required by Lender to secure Lender and
effectuate the intentions and objects of this Agreement.
 
5.  This Agreement shall take effect upon satisfaction of the following
conditions precedent: (the “Effective Date”).
 
(a)  Lender shall have received this Agreement and the other Loan Documents
executed and delivered by each of the parties thereto.
 

--------------------------------------------------------------------------------


(b)  The Acquisition shall have been consummated in accordance with the terms of
the Acquisition Agreement, as in effect on the date thereof, in all material
respects without any waiver, modification or amendment thereof that is
materially adverse to Lender (as determined by Lender), unless consented to by
Lender.
 
(c)  Scion LLC shall deliver a Guaranty Agreement dated as of the date hereof in
favor of Lender, in form and substance reasonably satisfactory to Lender
(“Guaranty”).
 
(d)  Shawn Carter shall deliver that certain Limited Guarantee and Pledge
Agreement dated as of the date hereof in favor of Lender, in form and substance
reasonably satisfactory to Lender (“Limited Guaranty” together with the Guaranty
and this Agreement, the “Loan Documents”).
 
(e)  No Event of Default shall have occurred and be continuing on the Effective
Date or after giving effect to the Tranche A Loan made on the Effective Date.
 
6.  Each of the following events shall constitute an event of default (“Event of
Default”):
 
(a)  Payments - if Borrower fails to make any payment of principal or interest
on the date when such payment is due and payable and with respect to the failure
to make any payment of interest, such failure continues for a period of ten (10)
days; or
 
(b)  Other Charges - if Borrower fails to pay any other charges, fees, costs or
expenses or other monetary obligations owing to Lender, arising out of or
incurred in connection with this Agreement on the date when such payment is due
and payable, whether upon maturity, acceleration, demand or otherwise and such
failure continues for a period of ten (10) days after Borrower receives written
notice of such failure; or
 
(c)  Agreements with Others - if Borrower shall default beyond any grace period
under any agreement with any creditor for borrowed money having an aggregate
principal amount in excess of $100,000, and the effect of such default is to
cause Borrower's obligations which are the subject thereof to become due prior
to its maturity date; or
 
(d)  Assignment for Benefit of Creditors, etc. - if Borrower makes or proposes
an assignment for the benefit of creditors generally, offers a composition or
extension to creditors, or makes or sends notice of an intended bulk sale of any
business or assets now or hereafter owned or conducted by Borrower which might
materially and adversely affect Borrower; or
 
(e)  Bankruptcy, Dissolution, etc. - upon the commencement of any action for the
dissolution or liquidation of Borrower or the commencement of any proceeding to
avoid any transaction entered into by Borrower or the commencement of any case
or proceeding for reorganization or liquidation of Borrower’s debts under the
Bankruptcy Code or any other state or federal law, now or hereafter enacted for
the relief of debtors, whether instituted by or against Borrower; provided,
however, that Borrower shall have sixty (60) days to obtain the dismissal or
discharge of involuntary proceedings filed against Borrower, it being understood
that during such sixty (60) day period, Lender shall be under no obligation to
extend any credit hereunder and Lender may seek adequate protection in any
bankruptcy proceeding; or
 
(f)  Receiver - upon the appointment of a receiver, liquidator, custodian,
trustee or similar official or fiduciary for Borrower or for any of Borrower’s
Property; or
 

--------------------------------------------------------------------------------


Upon the occurrence of an Event of Default and at any time thereafter, Lender
may declare all Obligations secured hereby immediately due and payable, all
without demand, notice, presentment or protest or further action of any kind (it
also being understood that the occurrence of any of the events or conditions set
forth in subparagraphs (d), (e), or (f) shall automatically cause an
acceleration of the Obligations), and Lender shall have, in addition to any
remedies provided herein or by any applicable law, all of the rights and
remedies of a Lender under the Uniform Commercial Code, as enacted in the
applicable jurisdiction and as in effect from time to time. Unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, Lender will give Borrower
reasonable notice of the time and place of any public sale thereof or of the
time after which any private sale or any other intended disposition thereof is
to be made. The requirements of reasonable notice shall be met if such notice is
mailed, postage prepaid, to the business address of Borrower shown in this
Agreement at least seven (7) days before the time of the intended sale or
disposition. Expenses of retaking, holding, preparing for sale, selling or the
like shall include Lender’s reasonable attorneys’ fees and legal expenses,
incurred or expended by Lender to enforce any payment due it under this
Agreement either as against Borrower, or in the prosecution or defense of any
action (all of which shall be included in the Obligations). All rights and
remedies granted Lender hereunder and under any agreements, instruments or
documents executed and/or delivered in connection with the Loan Documents, or
otherwise available at law or in equity, shall be deemed concurrent and
cumulative, and not alternative remedies, and Lender may proceed with any number
of remedies at the same time until all Obligations are satisfied in full. The
exercise of any one right or remedy shall not be deemed a waiver or release of
any other right or remedy, and Lender, upon or at any time after the occurrence
of an Event of Default, may proceed against Borrower, at any time, under any
agreement, with any available remedy and in any order.


7.   (a)  Lender shall not be deemed to have waived any of Lender’s right
hereunder or under any other agreement, instrument or paper signed by Borrower
unless such waiver is in writing and signed by Lender. No delay or omission on
the part of Lender in exercising any right shall operate as a waiver of such
right or any other right. A waiver on any one occasion shall not be construed as
a bar to or waiver of any right or remedy on any future occasion.
 
(b)  The Borrower agrees to pay, indemnify or reimburse Lender, its s
affiliates, and its officers, directors, trustees, employees, advisors, agents
and controlling persons (each, an “Indemnitee”) for, and hold each Indemnitee,
solely in its capacity as Lender and not as a direct or indirect equity owner of
Borrower or Scion LLC, harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever incurred by an
Indemnitee or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) the Loan or the use or proposed use of the
proceeds thereof, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, and regardless of whether any Indemnitee is
a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), provided, that Borrower shall have no obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee or any affiliate thereof. All amounts due
under this Section shall be payable not later than 30 days after written demand
therefor. The agreements in this Section shall survive repayment of the Loans
and all other amounts payable hereunder.
 

--------------------------------------------------------------------------------


(c)  Lender shall not be liable for, and Borrower hereby agrees that Lender’s
liability in the event of a breach by Lender of this Agreement shall be limited
to Borrower’s direct damages suffered and shall not extend to, any consequential
or incidental damages. In the event Borrower brings suit against Lender in
connection with the transactions contemplated hereunder, and Lender is found not
to be liable, Borrower shall indemnify and hold Lender harmless from all costs
and expenses, including attorneys’ fees, incurred by Lender in connection with
such suit.
 
(d)  The liability of Borrower hereunder is absolute and unconditional and shall
not be reduced, impaired or affected in any way by reason of (i) any failure to
obtain, retain or preserve, or the lack of prior enforcement of, any rights
against any person or persons, or in any property, (ii) the invalidity or
unenforceability of any Obligations or rights in any Collateral, (iii) any delay
in making demand upon other Borrower or any delay in enforcing, or any failure
to enforce, any rights against other Borrower or in any Collateral even if such
rights are thereby lost, (iv) any failure, neglect or omission to obtain,
perfect or retain any lien upon, protect, exercise rights against, or realize
on, any property of Borrower, or any other party securing the Obligations, (v)
the commencement of any bankruptcy, reorganization, liquidation, dissolution or
receivership proceeding or case filed by or against any of Borrower.
 
8.  Each of the officers of Lender or its representative is hereby irrevocably
made, constituted and appointed the true and lawful attorney for Borrower
(without requiring it to act as such) with full power of substitution to do the
following: (a) endorse the name of Borrower upon any and all checks, drafts,
money orders and other instruments for the payment of monies that are payable to
Borrower and constitute collections on the Collateral; (b) execute in the name
of Borrower, schedules, assignments, instruments, documents and statements that
Borrower is obligated to give Lender hereunder or is necessary to perfect (or
continue to evidence the perfection of such security interest or lien); and
(c) do such other and further acts and deeds in the name of Borrower that Lender
may reasonably deem necessary or desirable to enforce any Collateral or perfect
Lender’s security interest or lien in the Collateral.
 
9.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.  The provisions of this Agreement and other agreements and documents
referred to herein are to be deemed severable, and the invalidity or
unenforceability of any provision shall not affect or impair the remaining
provisions which shall continue in full force and effect. All covenants of
Borrower hereunder or under any related agreement, instrument or document, shall
be deemed continuing until all of the Obligations are paid in full.
 
11.  This Agreement together with any documents referenced herein constitute the
entire understanding of the parties hereto regarding the subject matter hereof,
and no amendment to, or modification of, this Agreement shall be binding unless
in writing and signed by Borrower and Lender.
 
12.  Each individual signatory hereto represents and warrants that he or she is
duly authorized to execute this Agreement on behalf of his principal and that he
executes the Agreement in such capacity and not as a party.
 
13.  All provisions herein shall inure to, become binding upon the successors,
representatives, trustees, administrators, executors, heirs and assigns of the
parties hereto, except that Borrower shall not assign its obligations or rights
hereunder without the prior written consent of Lender.
 

--------------------------------------------------------------------------------


14.  LENDER AND BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHTS
THEY MAY HAVE TO A JURY TRIAL IN ANY AND ALL DISPUTES BETWEEN LENDER AND
BORROWER HEREUNDER.
 
15.  Any notice, request, demand, waiver, consent, approval or other
communication which required or permitted hereunder shall be in writing and
shall be deemed given only if delivered personally or sent by registered or
certified mail or by nationally recognized overnight courier service, postage
prepaid, or by facsimile, with written confirmation to follow, as follows:
 



If to Lender:
Iconix Brand Group, Inc.

1450 Broadway, 4th Floor
New York, NY 10018
Attn: Neil Cole, CEO
Telecopy: 212-391-2057
Telephone: 212-730-0030



If to Borrower: Artful Holdings, LLC

103 Foulk Road
Wilmington, DE 19803
Attn: Andrew Tarshis, Esq.
Telecopy: 212-391-0127
Telephone: 212-730-0030
With a copy to:
Scion LLC
c/o Iconix Brand Group, Inc.
1450 Broadway
New York, NY 10018
Attn: Neil Cole, CEO
Telecopy: 212-391-2057
Telephone: 212-730-0030


and all such other address as the addressee may have specified in a notice duly
given to the sender as provided herein. Such notice, request, demand, waiver,
consent, approval or other communication will be deemed to have been given as of
the date so delivered.


16.  Borrower will pay all reasonable expenses of Lender on demand (including,
without limitation, search costs, audit fees, appraisal fees, and the reasonable
fees and expenses of legal counsel for Lender) relating to this Agreement and
the Loan Documents, and all related agreements and documents, including, without
limitation, expenses incurred in the analysis, negotiation, preparation,
closing, administration and enforcement of this Agreement and any and all
related agreements, instruments and documents, the enforcement, protection and
defense of the rights of Lender hereunder and with respect to the Collateral,
and any reasonable expenses relating to extensions, amendments, waivers or
consents pursuant to the provisions hereof, or any related agreements and
documents or relating to agreements with other creditors, or termination of this
Agreement. Any such expenses not paid upon demand by Lender shall bear interest
at the per annum rate set forth herein with respect to Loan.
 

--------------------------------------------------------------------------------


17.  No rights are intended to be created hereunder, or under any related
agreements or documents for the benefit of any third party donee, creditor or
incidental beneficiary of Borrower. Nothing contained in this Agreement shall be
construed as a delegation to Lender of Borrower’s duty of performance,
including, without limitation, Borrower’s duties under any account or contract
with any other person.
 
18.  Signature by pdf or facsimile shall bind the parties hereto.
 


[Signature Appears on Following Page]
 

--------------------------------------------------------------------------------


 
Dated as of the date and year first set forth above.



 
ARTFUL HOLDINGS, LLC
By: Scion LLC, its sole Member and Manager




By:  /s/John Meneilly     
John Meneilly
Manager

 


 










[Signature Page to Note and Security Agreement]



--------------------------------------------------------------------------------

